                     BEFORE THE UNITED STATES JUDICIAL PANEL
                          ON MULTIDISTRICT LITIGATION


    In re Johnson & Johnson Aerosol Sunscreen        MDL Docket No. 3015
    Marketing, Sales Practices, and Products
    Liability Litigation


INTERESTED PARTY RESPONSE OF PLAINTIFFS IN SUPPORT OF TRANSFER OF
 RELATED ACTIONS TO THE DISTRICT OF NEW JERSEY FOR COORDINATED
             OR CONSOLIDATED PRETRIAL PROCEEDINGS
         Plaintiffs respectfully submit this interested party response in support of the Motion of

Jimenez Plaintiffs for Transfer of Actions to the District of New Jersey Pursuant to 28 U.S.C. §

1407 for Coordinated or Consolidated Pretrial Proceedings (ECF No. 1).

         For the reasons stated in the Jimenez Plaintiffs’ brief in support of their transfer motion,

Plaintiffs respectfully request that the Panel transfer all related Johnson & Johnson aerosol

sunscreen consumer protection litigation to a single district for coordinated or consolidated

pretrial proceedings (“the Related Actions”). The Related Actions involve “common questions of

fact” and transfer will “further the convenience of the parties and witnesses” while “promot[ing]

the just and efficient conduct of such actions.” 28 U.S.C. § 1407.

         The District of New Jersey is an ideal venue for the Related Actions as there is a clear

connection of the District to the subject matter of the litigations. To begin, more cases are located

in the District of New Jersey than in any other District Court. 1 In re Air Crash Near Athens,


1
 As of the date of this filing, Plaintiffs are aware of twelve Related Actions, six of which are
currently pending in the District of New Jersey: Jimenez v. Johnson & Johnson Consumer, Inc.,
3:21-cv-13113 (D.N.J.), McLaughlin v. Johnson & Johnson Consumer Inc., No. 3:21-cv-13710
(D.N.J.), Briglio v. Johnson & Johnson Consumer, Inc., 3:21-cv-13972 (D.N.J), Fernandez v.
Johnson & Johnson Consumer Inc., No. 3:21-cv-14492 (D.N.J), Bodine v. Johnson & Johnson
Consumer Inc., No. 3:21-cv-14343 (D.N.J.), and Baker v. Johnson & Johnson Consumer Inc.,
No. 3:21-cv-14421 (D.N.J). The remaining six actions are scattered in four other district courts:
Lavalle v. Neutrogena Corp., No. 7:21-cv-06091 (S.D.N.Y.), French v. Neutrogena Corp., No.
                                                   1
Greece on Aug. 14, 2005, 435 F. Supp. 2d 1340, 1342 (J.P.M.L. 2006) (transferring actions to the

Northern District of Illinois where the majority of related actions had been filed); In re

OxyContin Antitrust Litig., 314 F. Supp. 2d 1388, 1398 n.1 (J.P.M.L. 2004) (transferring actions

to the Southern District of New York where 23 out of 41 actions were already pending in that

district).

        Furthermore, Defendant Johnson & Johnson Consumer Inc. is headquartered in the

District of New Jersey, which weighs heavily in favor of transferring the Related Actions to that

District. See In re Fairlife Milk Product Mktg. & Sales Practices Litig., 396 F. Supp. 1370, 1371

(J.P.M.L. 2019) (a district “has a strong connection” to a matter when the defendant is

headquartered there, and when the defendant’s marketing decisions “likely were conceived and

executed there”); see also In re Hypodermic Prods. Antitrust Litig., 408 F.Supp.2d 1356, 1357

(J.P.M.L. 2005) (“We conclude that the District of New Jersey is an appropriate forum in this

docket for the following reasons: (i) the district, wherein sole common defendant [] is

headquartered, is an accessible location that will be geographically convenient for many of this

docket’s litigants, witnesses and counsel; and (ii) the district is well equipped with the resources

that this complex [] docket is likely to require.”).

        Plaintiffs support consolidation or coordination in the District of New Jersey before

Judge Zahid N. Quraishi, who is currently assigned to five out of the six Related Actions pending

in New Jersey. Judge Quraishi is not currently presiding over any multidistrict litigations,

decreasing the risk of overburdening the Court. The American Bar Association recognized Judge




2:21-cv-05048 (C.D. Cal.); Brennan v. Johnson & Johnson Consumer Inc. No. 4:21-cv-04869
(N.D. Cal.), Rafal v. Johnson & Johnson Consumer Inc., No. 3:31-cv-05524 (N.D. Cal.);
Dominguez v. Johnson & Johnson Consumer Inc., No. 4:21-cv-05419 (N.D. Cal.), Serota v.
Neutrogena Corp., No. 0:21-cv-61102 (S.D. Fla.).
                                              2
Quraishi as a strong candidate for the federal bench, giving him a “Well Qualified” rating, the

highest qualification given by that organization. 2 Plaintiffs have no doubt that Judge Quraishi, a

historic new member of the Federal bench who previously served as a magistrate judge prior to

his appointment, is well-equipped to handle this matter. Moreover, his prior service as a JAG

Officer and in private practice also shows that Judge Quraishi is perfectly experienced and

qualified to handle this proposed consumer MDL.

         For the reasons stated herein and in the Jimenez Plaintiffs’ Motion to Transfer, Plaintiffs

contend that these cases should be transferred to and centralized before Judge Quraishi in the

District of New Jersey.

    Dated: August 19, 2021                          Respectfully submitted,


                                                    /s/William V. Reiss
                                                    William V. Reiss
                                                    Kellie Lerner
                                                    David B. Rochelson
                                                    Adam C. Mendel
                                                    ROBINS KAPLAN LLP
                                                    399 Park Avenue, Suite 3600
                                                    New York, New York 10022
                                                    Telephone: (212) 980-7400
                                                    Facsimile: (212) 980-7499
                                                    Email: wreiss@robinskaplan.com
                                                    Email: klerner@robinskaplan.com
                                                    Email: drochelson@robinskaplan.com
                                                    Email: amendel@robinskaplan.com

                                                    /s/ M. Stephen Dampier
                                                    M. Stephen Dampier
                                                    THE DAMPIER LAW FIRM P.C.
                                                    P.O. Box 161
                                                    Fairhope, AL 36533

2
 American Bar Association Standing Committee on the Federal Judiciary, Ratings of Article III
and Article IV Judicial Nominees of the 117th Congress (July 27, 2021), available at
https://www.americanbar.org/content/dam/aba/administrative/government_affairs_office/webrati
ngchart-117.pdf.
                                               3
    Telephone: (251) 929-0900
    Facsimile: (251) 929-0800
    Email: stevedampier@dampierlaw.com

    /s/Lee McArthur Scott
    Lee McArthur Scott
    MCARTHUR LAW, LLC
    803 Jenks Ave, Ste 4
    Panama City, FL 32401-2568
    Telephone: (850) 832-3032
    Facsimile: (850) 784-7706
    Email: lee@mcarthur.law

    Counsel for the Plaintiffs
    Bodine v. Johnson & Johnson Consumer Inc.,
    No. 3:21-cv-14343 (D.N.J.)

    /s/James E. Cecchi
    James E. Cecchi
    CARELLA, BYRNE, CECCHI,
    OLSTEIN, BRODY & AGNELLO P.C.
    5 Becker Farm Rd.
    Roseland, New Jersey 07068
    Telephone: (973) 994-1700
    Facsimile: (973) 994-1744
    Email: jcecchi@carellabyrne.com

    Counsel for the Plaintiffs
    Bodine v. Johnson & Johnson Consumer Inc.,
    No. 3:21-cv-14343 (D.N.J.)
    Fernandez v. Johnson & Johnson Consumer
    Inc., No. 3:21-cv-14492 (D.N.J.)
    Baker v. Johnson & Johnson Consumer Inc.,
    No. 3:21-cv-14421 (D.N.J.)

    /s/ Mark S. Reich
    Mark S. Reich
    Courtney E. Maccarone
    LEVI & KORSINSKY, LLP
    55 Broadway, 10th Floor
    New York, NY 10006
    Telephone: 212-363-7500
    Facsimile: 212-363-7171
    Email: mreich@zlk.com
    cmaccarone@zlk.com

4
    Counsel for the Plaintiffs
    Baker v. Johnson & Johnson Consumer Inc.,
    No. 3:21-cv-14421 (D.N.J.)

    /s/ Linda P. Nussbaum
    Linda P. Nussbaum
    NUSSBAUM LAW GROUP, P.C.
    1211 Avenue of the Americas, 40th Floor
    New York, NY 10036
    Telephone (917) 438-9189
    Facsimile (212) 753-0646
    Email: lnussbaum@nussbaumpc.com

    /s/ Michael Criden
    Michael Criden
    CRIDEN & LOVE, P.A.
    7301 S.W. 57th Court, Suite 515
    South Miami, FL 33143
    Telephone: (305) 357-9000
    Facsimile: (305) 357-9050
    mcriden@cridenlove.com

    Counsel for the Plaintiff
    Fernandez v. Johnson & Johnson Consumer
    Inc., No. 3:21-cv-14492 (D.N.J.)




5
